 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7       TERRY RENEE MCCLURE, et al.,                          No. 1:18-cv-0176-DAD-SKO
 8                          Plaintiffs,
                                                               ORDER RE THE PARTIES’
 9             v.                                              STIPULATION TO MODIFY THE
                                                               SCHEDULING ORDER
10       PRISONER TRANSPORTATION
         SERVICES OF AMERICA, LLC, et al.,                     (Doc. 121)
11
                            Defendants.
12

13

14
              On January 31, 2020, pursuant to the Court’s order, (Doc. 119), the parties filed a
15
     “Stipulated Request to Modify Scheduling Order.” (Doc. 121.) The parties request that the Court
16
     extend the rebuttal expert disclosures deadline “as it pertains to Avalos’s expert disclosure only”
17
     until February 28, 2020; the expert discovery deadline until April 10, 2020; the non-dispositive
18

19   motions filing and hearing deadlines to April 27, 2020 and May 29, 2020, respectively; and the

20   dispositive motions filing and hearing deadlines to May 9, 2020 and June 29, 2020, respectively.
21   (Id. at 2.) The parties request that the Court leave the settlement conference, pretrial conference,
22
     and trial dates unchanged. (Id.)
23
              The Court finds good cause to extend the deadlines in the scheduling order.1 As set forth
24
     during the informal discovery dispute conference on January 29, 2020 and in the Court’s order
25

26   following the informal discovery dispute conference, (Doc. 119), the Court will allow the parties

27
     1
       The Court will also continue the pretrial conference and trial dates to give the Court sufficient time to rule on
28   dispositive motions and adjust certain of the parties’ dates to conform to the Court’s scheduling preferences.
 1   additional time to complete expert discovery only as it relates to Dr. Wobrock, the expert disclosed
 2   by Defendants Leticia Monique Avalos and Fausto Avalos, and any rebuttal experts disclosed to
 3
     rebut Dr. Wobrock.2 (See Doc. 119.)
 4
              Accordingly, for good cause shown, the Court will modify the scheduling order and enlarge
 5
     the deadlines as follows:
 6

 7       Event                                        Prior Date                        Continued Date
 8       Rebuttal Expert Disclosures                  January 21, 2020                  February 28, 2020
         (pertaining to Dr. Wobrock and
 9       any rebuttal experts disclosed to
         rebut Dr. Wobrock only)
10       Expert Discovery Completion                  January 30, 2020                  April 10, 2020
         (pertaining to Dr. Wobrock and
11
         any rebuttal experts disclosed to
12       rebut Dr. Wobrock only)
         Non-Dispositive Motion Filing                February 18, 2020                 April 27, 2020
13
         Non-Dispositive Motion Hearing               March 18, 2020                    May 27, 2020
14
         Dispositive Motion Filing                    March 2, 2020                     May 8, 2020
15
         Dispositive Motion Hearing                   April 21, 2020                    June 16, 2020
16
         Settlement Conference                        March 19, 2020                    Unchanged
17
         Pretrial Conference                          June 29, 2020                     August 24, 2020
18
         Trial                                        August 25, 2020                   October 20, 2020
19

20            All other directives in the scheduling order, (Doc. 67), remain unchanged.

21
     IT IS SO ORDERED.
22

23   Dated:      February 3, 2020                                            /s/   Sheila K. Oberto                    .
                                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26
     2
       As set forth during the informal discovery dispute conference, to the extent any party asserts that additional expert
27   discovery is needed for any purpose other than discovery related to Dr. Wobrock and any rebuttal experts disclosed to
     rebut Dr. Wobrock, that party must submit a motion or stipulation establishing independent good cause for a
28   modification of the scheduling order to permit such additional discovery.
                                                                2
